
	

115 HR 5716 RH: Commit to Opioid Medical Prescriber Accountability and Safety for Seniors Act
U.S. House of Representatives
2018-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 574
		115th CONGRESS2d Session
		H. R. 5716
		[Report No. 115–740, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2018
			Mr. Roskam (for himself, Mr. Larson of Connecticut, Mrs. Brooks of Indiana, and Mr. Welch) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		June 12, 2018Additional sponsors: Mrs. Blackburn and Mr. Walden
			June 12, 2018
			Reported from the Committee on Energy and Commerce
		
		June 12, 2018The Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedA BILL
		To amend title XVIII of the Social Security Act to require the Secretary of Health and Human
			 Services to provide notifications under the Medicare program to outlier
			 prescribers of opioids.
	
	
 1.Short titleThis Act may be cited as the Commit to Opioid Medical Prescriber Accountability and Safety for Seniors Act or the COMPASS Act. 2.Medicare notifications to outlier prescribers of opioidsSection 1860D–4(c)(4) of the Social Security Act (42 U.S.C. 1395w–104(c)(4)) is amended by adding at the end the following new paragraph:
			
				(D)Outlier prescriber notification
 (i)NotificationBeginning not later than two years after the date of the enactment of this subparagraph, the Secretary shall, in the case of a prescriber identified by the Secretary under clause (ii) to be an outlier prescriber of opioids, provide, subject to clause (iv), an annual notification to such prescriber that such prescriber has been so identified and that includes resources on proper prescribing methods and other information specified in accordance with clause (iii).
					(ii)Identification of outlier prescribers of opioids
 (I)In generalThe Secretary shall, subject to subclause (III), using the valid prescriber National Provider Identifiers included pursuant to subparagraph (A) on claims for covered part D drugs for part D eligible individuals enrolled in prescription drug plans under this part or MA–PD plans under part C and based on the threshold established under subclause (II), conduct an analysis to identify prescribers that are outlier opioid prescribers for a period specified by the Secretary.
 (II)Establishment of thresholdFor purposes of subclause (I) and subject to subclause (III), the Secretary shall, after consultation with stakeholders, establish a threshold, based on prescriber specialty and geographic area, for identifying whether a prescriber in a specialty and geographic area is an outlier prescriber of opioids as compared to other prescribers of opioids within such specialty and area.
 (III)ExclusionsThe Secretary may exclude the following individuals and prescribers from the analysis under this clause:
 (aa)Individuals receiving hospice services. (bb)Individuals with a cancer diagnosis.
 (cc)Prescribers who are the subject of an investigation by the Centers for Medicare & Medicaid Services or the Office of Inspector General of the Department of Health and Human Services.
 (iii)Contents of notificationThe Secretary shall, based on input from stakeholders, specify the resources and other information to be included in notifications provided under clause (i).
					(iv)Modifications and expansions
 (I)FrequencyBeginning 5 years after the date of the enactment of this subparagraph, the Secretary may change the frequency of the notifications described in clause (i) based on stakeholder input.
 (II)Expansion to other prescriptionsThe Secretary may expand notifications under this subparagraph to include identifications and notifications with respect to concurrent prescriptions of covered Part D drugs used in combination with opioids that are considered to have adverse side effects when so used in such combination, as determined by the Secretary.
 (v)Opioids definedFor purposes of this subparagraph, the term opioids has such meaning as specified by the Secretary through program instruction or otherwise..   June 12, 2018 Reported from the Committee on Energy and CommerceJune 12, 2018The Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 